Title: To Thomas Jefferson from Joshua Wingate, Jr., 26 August 1802
From: Wingate, Joshua, Jr.
To: Jefferson, Thomas


          
            Sir,
            War Department August 26. 1802
          
          The Secretary of War being absent, I have the Honor to request that if the enclosed nominations for Officers of the Militia of the District of Columbia, should meet with your approbation, that you would sign the Blank Commissions herewith enclosed, and forward them to Mr. Madison, to be by him countersigned and transmitted to this Office—
          I have the honor to be very respectfully your Obedt. Servt.—
          
            Joshua Wingate Junr.
          
        